Citation Nr: 1428189	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-24 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide, chemical, or radiation exposure.  

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide, chemical, or radiation exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide, chemical, or radiation exposure.  

4.  Entitlement to an initial compensable disability evaluation for dermatophytosis, bilateral feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to January 1952 and from February 1952 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2012, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA file and notes that a May 2014 Appellant's Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Board requested that the RO ask the Joint Services Records Research Center (JSRRC) to provide a copy of the Presidential Unit Citation that was awarded to the Veteran's unit and the associated unit command history in order to verify the Veteran's reports of participating in combat during his military service in Korea.  The Board also directed the RO to contact the Defense Technical Information Center (DTIC) and Dugway Proving Ground (DPG) in an attempt to verify the Veteran's involvement in chemical, biological, and radiological testing and exposure to smoke at the DPG.  See the March 2013 Board remand.  Upon a review of the claims file and the Veteran's virtual e-file, there is no indication that the RO contacted the JSRRC to obtain a copy of the Presidential Unit Citation, and while the RO references an October 2013 memorandum that discusses all attempts in retrieving such requested information from the DTIC and DPG in the April 2014 Supplemental Statement of the Case (SSOC), there is no such memorandum contained within the Veteran's claims file or e-file.  As the remand directives have not been adequately completed, the matters are again remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Remand is also required for issuance of a statement of the case (SOC) on the issue of entitlement to a compensable disability evaluation for dermatophytosis, bilateral feet.  In October 2012, the Veteran expressed disagreement with the October 2012 rating decision that discussed the claim; however, no SOC has been issued addressing the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify through all proper channels the Veteran's claimed participation in combat during service in Korea.  This should include the AOJ preparing a letter asking the JSRRC to provide a copy of the Presidential Unit Citation that was awarded to the Veteran's unit, and the associated unit command history.  The Veteran has reported being stationed in Korea from 1951 to 1953, as a member of the 55th Military Police Company and assigned to the 8th Army Command.  All records/responses MUST be associated with the claims file.  

2.  Associate with the claims file, the RO's memorandum dated October 2013 and referred to in the April 2014 SSOC.  

3.  Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to a compensable disability evaluation for dermatophytosis, bilateral feet.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

4.  After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



